in deliberations, see State v. Berry, 684 So. 2d 439, 448 (La Ct. App. 2015)
                 (concluding that defendant suffered no prejudice from the trial court's
                 denial of a challenge for cause against an alternate juror who did not
                 participate as "an active member of the panel"); State v. White, 706 S.W.2d
280, 282 (Mo. Ct. App. 1986) (concluding that any error in denying
                 defendant's challenge for cause against an alternate juror was harmless
                 where the juror did not participate in deliberations). Accordingly, we
                 conclude that no relief is warranted.
                             Appellant next contends that the district court erred by not
                 allowing him to impeach the victim with extrinsic evidence. On cross-
                 examination, the victim denied that she had been "trespassed" from a
                 particular casino because she had stolen money from a casino guest.
                 Appellant unsuccessfully sought to introduce an affidavit concerning the
                 incident. We conclude that the district court did not abuse its discretion,
                 see Means v. State, 120 Nev. 1001, 1008, 103 P.3d 25, 29 (2004) ("It is
                 within the district court's sound discretion to admit or exclude evidence"),
                 as the admission of the affidavit was not permitted under NRS 50.085(3)
                 (providing that Isbecific instances of the conduct of a witness, . . . other
                 than a conviction of crime, may not he proved by extrinsic evidence").
                             Appellant further argues that the district court erroneously
                 admitted evidence of prior bad acts. In this, he challenges four comments
                 the victim made during her testimony. First, appellant contends that the
                 victim's testimony that she went to "Safe Nest" after ending her
                 relationship with appellant suggested that she had to flee from him for her
                 safety.   We conclude that he has not shown reversible error where the
                 reference was brief and the victim did not overtly express concern for her
                 safety. Second, appellant argues that the victim's testimony that she

SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    e
                  "may have a restraining order" implied that he had history of violence.
                  The victim was wrong about having a restraining order, and the district
                  court offered to remedy the mistake but appellant declined. Under the
                  circumstances, we conclude that he has not shown reversible error. Third,
                  appellant argues that the victim's testimony that appellant taught her to
                  keep her money in her bra suggested that he was her pimp. Because this
                  testimony was relevant to the robbery charge to show that appellant knew
                  where the victim kept her money, the district court did not err by
                  overruling the objection to it. Fourth, appellant contends that the victim's
                  testimony that he had been "trespassed" from a particular casino implied
                  that he had committed a serious crime. We conclude that he has not
                  demonstrated reversible error where the victim corrected her testimony
                  and told the jury that she was not allowed in the casino.
                              Appellant next argues that the district court abused its
                  discretion concerning several jury instruction matters. "The district court
                  has broad discretion to settle jury instructions, and this court reviews the
                  district court's decision for an abuse of that discretion or judicial error."
                  Crawford v. State, 121 Nev. 744, 748, 121 P.3d 582, 585 (2005).
                              First, appellant challenges an instruction defining use of a
                  deadly weapon. The instruction advised the jury that to 'use' a deadly
                  weapon, there need not be conduct which actually produces harm but only
                  conduct which produces a fear of harm or force by means or display of the
                  deadly weapon in aiding the commission of the crime." Appellant contends
                  that the instruction was improper because a car—the deadly weapon
                  alleged in this instance—does not lend itself to "display" as would a gun or
                  other weapon; therefore, the suggestion that the "mere 'display' of a car
                  could produce 'fear of harm' indicated "an additional basis of liability with

SUPREME COURT
       OF
    NEVADA

                                                        3
(0) 194M    er,
                no relevance to the facts of the case" and minimized the State's burden of
                proof. We disagree. The instruction is a correct statement of law, see
                Allen v. State, 96 Nev. 334, 336, 609 P.2d 321, 322 (1980), and where the
                evidence shows that appellant struck the victim with his car, it is unlikely
                that the jury found that he used a deadly weapon in battering the victim
                by merely displaying his car. Additionally, the jury was instructed that
                the State bore the burden of proving every element of an offense beyond a
                reasonable doubt.
                              Second, relying on Phillips v. State, 99 Nev. 693, 669 P.2d 706
                (1983), appellant contends the district court should have given his
                proffered robbery instruction because it was more accurate than the
                instruction given, as his instruction advised the jury that the State must
                show that the victim had a possessory interest in the property taken.
                Phillips concerned whether a customer who was present during the
                robbery of a jewelry store could be the victim of robbery. Id. at 695, 669
                P.2d at 707. This court concluded that because the customer had no
                possessory interest in the property stolen, no robbery of the customer
                occurred. Id.; see also Klein v. State, 105 Nev. 880, 885, 784 P.2d 970, 973
                (1989). Appellant argues that he was entitled to his instruction because
                his defense was that the money the victim had on her person belonged to
                him and therefore no robbery occurred. Appellant confuses the possessory
                interest contemplated by Phillips and ownership, which is not an element
                of robbery.    See NRS 200.380(1). Therefore, the district court did not
                abuse its discretion in this regard.
                              Third, appellant contends that the district court abused its
                discretion by denying his proffered instruction that reflected his defense
                theory that he merely attempted to recover his money from the victim, see

SUPREME COURT
        OF
     NEVADA

                                                       4
(0) 1947A
                  NRS 193.240, and that the State bore the burden of proving beyond a
                  reasonable doubt that he did not act in defense of his property. Appellant
                  proffered his instruction based on testimony that he had accused the
                  victim of taking his money shortly before the altercation with her. Even
                  assuming that the instruction should have been given, see Rosas v. State,
                  122 Nev. 1258, 1269, 147 P.3d 1101, 1109 (2006) ("[A] defendant is
                  entitled to a jury instruction on his or her theory of the case as long as
                  there is some evidence to support it."); Williams v. State, 99 Nev. 530, 531,
                  665 P.2d 260, 261 (1983), we conclude that no prejudice resulted where the
                  evidence shows that appellant approached the victim as she exited a
                  taxicab, knocked her to the ground, and punched her once or twice in the
                  head, see Alexander v. Corn., 508 S.E.2d 912, 914 (Va. Ct. App. 1999)
                  (concluding that reasonable force may be used in defense of property),
                  rev'd on other grounds, 531 S.E.2d 567 (Va. 2000).
                              Fourth, appellant contends that the district court abused its
                  discretion by rejecting his proffered accident instruction because no other
                  instructions defined the meaning of "accident" in as much detail and
                  without his instruction, the jurors were unable to evaluate his accident
                  defense. We conclude that the meaning of "accident" is understood by
                  persons of ordinary intelligence and needed no further explanation.
                  Moreover, the jury was adequately instructed that he could not be held
                  criminally liable if his conduct constituted an accident and appellant has
                  not demonstrated prejudice resulting from the omission of the proffered
                  instruction. Therefore, no relief is warranted.
                              Fifth, appellant argues that the district court abused its
                  discretion by denying his proffered instruction regarding "evidence
                  susceptible to two interpretations." We have considered similar

SUPREME COURT
        OF
     NEVADA

                                                        5
(0) 1947A    ae
                instructions and concluded that it is not error to reject such an instruction
                where the jury is properly instructed on reasonable doubt.         Hooper v.

                State, 95 Nev. 924, 927, 604 P.2d 115, 117 (1979); Bails v. State, 92 Nev.
95, 97, 545 P.2d 1155, 1156 (1976). Because the jury was properly
                instructed on reasonable doubt, and appellant has not identified any
                prejudice resulting from the omission of his proposed instruction, no relief
                is warranted.
                            Sixth, appellant contends that the district court erred by
                rejecting his instruction concerning non-expert witnesses consistent with
                NRS 50.265. While we are not convinced that he has demonstrated that
                the instruction was necessary, we conclude that no relief is warranted as
                he has not identified any prejudice resulting from its omission.
                            Having considered appellant's arguments and concluded that
                no relief is warranted, we
                            ORDER the judgment of conviction AFFIRMED.



                                         Parraguirre


                                             J.




                cc:   Hon. James M. Bixler, District Judge
                      Clark County Public Defender
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk

SUPREME COURT
     OF
   NEVADA
                                                       6
(0) 194Th ceA